t c summary opinion united_states tax_court gary w andersen and linda c andersen petitioners v commissioner of internal revenue respondent docket no 24326-12s filed date gary w andersen and linda c andersen pro sese craig a ashford and scott lewis student for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 and d on the basis of a substantial_understatement_of_income_tax after a concession by petitioners the sole issue remaining for decision is whether they are liable for the accuracy-related_penalty we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in utah at the time that the petition was filed petitioners have been married for years and have filed joint federal_income_tax returns throughout their married life before their marriage petitioners filed separate returns as single individuals overall petitioners have a 50-year unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they are liable for the deficiency in tax history of filing timely returns all of which have been accepted as filed by the internal_revenue_service with the sole exception of their return for the year in issue in mr andersen was employed by levelor kirsch a subsidiary of newell window furnishings inc he received a fixed salary with a potential for bonuses creating the possibility for his income to fluctuate from year to year in mrs andersen was employed as a registered nurse on a part-time basis she typically worked three to four shifts per month but could be and was called for additional shifts as needed for the year she earned dollar_figure although mrs andersen had intended to retire by she decided to work for another year or so in order to increase her future social_security_benefits petitioners regard their tax situation as fairly complex as they receive income from multiple sources including two subchapter_s_corporations that lease farmland out of state petitioners worry about their ability to prepare accurate tax returns accordingly for many years including petitioners have hired a certified_public_accountant c p a to assist them in the preparation of their returns petitioners are aware of the importance of recordkeeping and for many years they have maintained a system for keeping track of documents that will be needed to prepare their returns thus when petitioners received in the mail a tax document such as a form_w-2 wage and tax statement form_1098 mortgage interest statement form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc or schedule_k-1 beneficiary’s share of income deductions credits etc they would briefly review it and then place it in a dedicated tax file along with other tax-relevant documents that they collected throughout the year in february or march petitioners would meet with their c p a and furnish him with their tax file once the return had been prepared petitioners would again meet with the c p a to review the return over the course of her career mrs andersen was accustomed to receiving a form_w-2 in paper form however for the payroll agent for her employer discontinued issuing forms w-2 in paper form opting instead for the first time to make them available electronically on the internet mrs andersen did not receive notice from either her employer or her employer’s payroll agent about this change nor did she receive a paper copy of her form_w-2 from her employer or her employer’s payroll agent in collecting and organizing their tax documents incident to the preparation of their return petitioners did not realize that they lacked a form_w-2 for mrs andersen’s employment petitioners retained curtis trader a c p a to prepare their federal_income_tax return mr trader had prepared petitioners’ tax returns since and they had confidence in him mr trader held a master of accountancy in tax degree from brigham young university and he had been practicing as an accountant for nearly years and as a c p a for most of that period in or around date petitioners furnished mr trader with all of their tax documents except for a form_w-2 for mrs andersen mr trader had previously spoken with mrs andersen about her retirement plans and he was under the impression that she had already retired a matter that he had recorded in his client notes his impression was later strengthened by the fact that among petitioners’ tax documents was a form 1099-r reporting a modest distribution from a nonemployer payor mr trader was not therefore surprised by the absence of a form_w-2 and he did not inquire about the matter as a result mr trader at the time of trial mr trader was also chair of the utah tax review committee a position to which he had been appointed by the governor of utah did not include mrs andersen’s wage income on line of petitioners’ return nor did he include her tax withholding as a credit on line as was customary mr trader met with petitioners to review the tax_return before it was signed and filed as part of this process petitioners’ return was compared with their return to check for any major deviations in income or apparent discrepancies the adjusted_gross_income on each of these returns was within dollar_figure of the other and there were no anomalies in items of income or otherwise as a consequence neither mr trader nor petitioners noticed the absence of either mrs andersen’s wage income or her tax withholding on the return petitioners signed and timely filed the return on it they reported wages of dollar_figure and total income also adjusted_gross_income of dollar_figure after reducing total_tax due of dollar_figure by withholding estimated_tax payments and a making_work_pay_credit they claimed a modest overpayment which they applied to their estimated_tax in date respondent issued petitioners a notice_of_deficiency determining a deficiency of dollar_figure attributable to mrs andersen’s unreported wages in the notice respondent also determined an accuracy-related_penalty under sec_6662 on the basis of a substantial_understatement_of_income_tax on the day that they received the notice_of_deficiency petitioners perplexed that their return should be questioned by the internal_revenue_service telephoned mr trader and faxed him the notice mr trader promptly reviewed the notice confirmed with petitioners that mrs andersen had in fact received wages in and explained to them that their return had failed to report those wages at that point within one week of receiving the notice_of_deficiency petitioners paid in full the deficiency and the interest thereon thereafter petitioners timely filed a petition for redetermination with this court challenging only the accuracy-related_penalty discussion sec_6662 and b imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to any substantial_understatement_of_income_tax by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 290_us_111 in the instant case respondent determined the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax see sec_6662 here the understatement of dollar_figure which is attributable to the omission_from_income of mrs andersen’s wages exceeds dollar_figure which amount is greater than of the tax required to be shown on petitioners’ return thus respondent has satisfied his burden of production under sec_7491 as a result petitioners now bear the burden to show that they should not be liable for the penalty see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1 b income_tax regs admittedly this is an exceptionally close case however after weighing all the evidence and in particular the testimony of the witnesses we think the balance shifts in petitioners’ favor at trial both mr andersen and mrs andersen testified we found their testimony to be straightforward and fully credible they readily admitted that they had made a mistake when crossed-examined by respondent’s counsel they were not defensive or argumentative but rather direct and forthright in short petitioners struck us as trustworthy individuals who play by the rules and who take their federal tax responsibilities very seriously apart from our impression of their demeanor this is demonstrated by the fact that petitioners have a 50-year history of filing timely returns all of which have been accepted as filed by the internal_revenue_service with the sole exception of their return for the year in issue that petitioners acted with reasonable_cause and in good_faith is also demonstrated by the fact that for many years petitioners have hired a c p a to prepare their returns although petitioners regard their tax situation as too complex to prepare accurate returns themselves they actively participate in the return preparation process by maintaining a system to keep track of relevant tax records and by reviewing their completed returns with their c p a petitioners’ failure to notice the absence of a form_w-2 for mrs andersen was an oversight on their part however the oversight was at least partially understandable given both the number of petitioners’ tax documents and the fact that mrs andersen never received from either her employer or her employer’s payroll agent a paper copy of a form_w-2 something that she had previously received throughout her career nor had mrs andersen received notification from either of those parties that the payroll agent had discontinued issuing forms w-2 in paper form in favor of making electronic copies available on the internet petitioners also failed to notice when they reviewed their return with mr trader that mrs andersen’s wages were not included on line but when as part of the review process petitioners and mr trader compared the return with the return the parties noted the similarity of the amounts of income and the absence of any anomaly thereby suggesting that no error had occurred indeed the difference between the amounts of income reported on petitioners’ and returns was less than dollar_figure or two-thirds of one percent of their income a difference that would not ordinarily give rise to any suspicion that income had not been fully reported mention should also be made of mr trader a highly credentialed tax professional although petitioners do not seek to shift responsibility to him as they readily admit that they inadvertently failed to furnish him with a form_w-2 for mrs andersen’s wages we are convinced that if mr trader had not proceeded on a mistaken impression about mrs andersen’s retirement the income would never have gone missing from the return finally indicative of petitioners’ good_faith is the fact that on the very day that they received the notice_of_deficiency they contacted mr trader and faxed him a copy for an explanation of why there should be any deficiency in their tax then as soon as petitioners learned that their return had omitted mrs andersen’s at trial we found mr trader to be forthright and credible he readily admitted that he knew that mrs andersen had been employed in the past but assumed that she had retired on the basis of statements of intent she made before petitioners furnished him with their tax file wages and within a week of receiving the notice petitioners paid the deficiency in full together with applicable_interest to us these actions bespeak petitioners’ commitment to fulfilling their tax obligations and their good_faith conclusion clearly petitioners made a mistake but we think it was an honest mistake and not of a type that should justify the imposition of the accuracy-related_penalty in short we think that petitioners’ diligent efforts to keep track of their tax information hiring a c p a to prepare their tax_return reviewing their return with the c p a when it was completed and prompt payment of the deficiency upon receipt of the notice_of_deficiency together with the other facts and circumstances discussed above represent a good-faith attempt to assess their proper tax_liability accordingly we hold that petitioners have carried their burden with respect to the reasonable_cause and good_faith exception under sec_6664 and that petitioners are therefore not liable for the accuracy-related_penalty under sec_6662 see humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs in so holding we have considered all of the arguments advanced by respondent and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to that reached herein in order to give effect to the foregoing decision will be entered for respondent as to the deficiency in tax and for petitioners as to the accuracy- related penalty
